Interim Deciaion *1607

Mi=Ea of CBECING
In Deportation Proceedings
A-15901019
Decided by Board Tithe 28, 1966
Motion to reopen deportation proceedings to permit application for classification as a refugee under the proviso to section 203(a) (T), Immigration and
Nationality Act, as amended by P.L. 59-236, and for adjustment of status
pursuant to section 245 of the Act, is denied since a record of permanent
residence as a refugee under section 203(a) (7) can be created only in accordance with the procedures established for section 245 and respondent, a
crewman, is statutorily ineligible for the benefits of section 246.
CHABas:
Order: Act of 1952--Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant crewman—Remained longer than permitted.

Respondent, a 36-year-old married male, native and citizen of
China, admitted on August 27, 1963 as a nonimmigrant crewman,
has remained longer than authorized. On January 27, 1964 he was
found deportable on the ground stated ill the caption and granted
-

voluntary

departure. On March 11, 1966, after the time granted to

him for departure had expired, respondent submitted a motion to
the special inquiry officer to reopen proceedings. Appeal from 'the
special inquiry officer's denial (March 15, 1966) is now before us.
The respondent sought reopening' of proceedings so that he could
.establish that he was a refugee under section 203(a) (T) of.the Act.
Submitted with the motion was an application for classification as
;a refugee and an application for status as & permanent resident
'under section 245 of the Act. Li denying the application, the special
inquiry officer ruled that a record of permanent residence as .a refugee could be created under section 203(a) (7) of the Aet only under
the procedures established for section 245 of the Act, that section
.245 of the Act makes a seaman ineligible for adjustment of status,
and that the respondent, therefore, cannot receive an adjustment as
a refugee. counsel's contention is that a refugee in the United
689

Interim Decision #1607
States should be permitted to adjust his status under section 203(a)
(7) of the Act -without regard to the qualifications set up for an
applicant under section 245 of the Act.
We are bound by the regulation. It requires an applicant fdr
refugee status to meet the requirements of 8 OM 20 (see Tai Hui
v. Evenly, IT.S.D.C., S.D.N.Y., 66 Oiv. 816, May 4, 1966, appeal
noted). Respondent . is not eligible under section 245 of the Act.
The appeal must be dismissed.
ORDER: • It is ordered that the appeal be and the same is hereby
dismissed.

690 .

